Citation Nr: 0617935	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from August 1963 to August 
1967, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  The RO granted service 
connection for PTSD with a 10 percent rating and subsequently 
increased this rating to 30 percent, effective the date of 
the claim, in an April 2004 rating decision.  The veteran 
continues to seek a higher evaluation.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The May 2003 VA outpatient treatment (VAOPT) records indicate 
that the veteran is receiving Social Security Administration 
(SSA) disability payments.  Neither these nor any other 
records indicate the disability upon which the SSA disability 
payments are predicated, so it is possible that the veteran 
is receiving these disability payments for his PTSD, or that 
there are records relating to the severity of his PTSD in the 
possession of the SSA.  As medical records, if any, 
associated with the SSA disability determination could be 
material to the issue of the severity of the veteran's PTSD, 
the RO should attempt to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-72 (1992).

In addition, the veteran indicated at the January 2006 Travel 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board that his PTSD has worsened since the most 
recent, June 2002 VA examination performed in connection with 
his claim for service connection for PTSD.  Consequently, 
there should also be a new VA examination to assess the 
current severity of the veteran's PTSD, particularly since he 
timely appealed the rating initially assigned when service 
connection was granted, warranting consideration of 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the PTSD may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Moreover, although the RO sent a May 2002 VCAA letter 
regarding the service-connection claim and February and July 
2003 VCAA letters as to the claim that had become one for an 
increased evaluation, recent decisions of the United States 
Court of Appeals for Veterans Claims (the Court) have 
indicated that VCAA notice should include notice that as to 
the effective date that will be assigned should an appeal be 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO should therefore again provide VCAA 
notification as to the application of the VCAA to the 
veteran's claim that is now one for an increased rating for 
his PTSD, and this notification should comply with all 
applicable Court precedents, including Dingess, supra, and 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA notice 
that includes an explanation as to the 
information or evidence needed to 
establish a higher disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and complies with all 
other applicable precedents including 
Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

2.  Request any available medical records 
from SSA concerning any SSA claim filed 
by the veteran.  Records requested should 
include a copy of any disability 
determination made.  Any assistance by 
the veteran in obtaining such records 
should be requested as necessary.

3.  Obtain all of the veteran's VA 
treatment records relating to his PTSD 
that have not already been associated 
with the claims folder.  Appellant's 
assistance in detailing the time and VA 
facility involved should be requested as 
needed.

4.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment or evaluation relating to his 
PTSD that have not already been 
associated with the claims folder.  Ask 
the veteran to sign and submit the 
appropriate consent forms to release the 
medical records of any private care 
provider he identifies.

5.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA psychiatric examination to determine 
the severity of his PTSD.  The claims 
folder must be made available to the VA 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should fully describe the 
symptoms of the veteran's PTSD.  This 
should include, but not be limited to, 
addressing whether there is a flattened 
affect, whether the veteran's speech is 
abnormal, whether he experiences panic 
attacks (and, if so, their frequency), 
whether there is any short or long term 
memory impairment, impaired judgment, 
impaired abstract thinking, mood or 
motivation disturbances, suicidal 
ideation, obsessed rituals, panic or 
depression (and, if so, its frequency), 
impaired impulse control, spatial 
disorientation, neglect of personal 
appearance and hygiene, and the extent to 
which there is impairment in establishing 
and maintaining effective relationships.

To the extent possible, the VA examiner 
should indicate whether, and to what 
degree, there has been any fluctuation in 
the severity of the veteran's PTSD since 
he filed his claim in March 2002.

If no opinion can be rendered as to any 
matter, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  Then, review the additional evidence 
and readjudicate the claim.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


